Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1, 9-17 and 25-36 are allowed.  Specifically, the independent Claims 1 and 17 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and17. Though the prior arts teach specifically, Girardot (Figures 1, 2, and 5, and related description) teaches an AI ensemble engine 68, 140 that includes multiple machine learning modules 70, 142. Each machine learning module 70, 142 generates a respective model to be applied to all of the wind turbines. The AI ensemble engine 68, 140 also includes a model selector 72, 144 which evaluates each of the plurality of models and selects one of the plurality of models to be applied to process all of the wind turbines. The models provided by the machine learning modules 70, 142 are not device-specific (i.e., not specific to a particular wind turbine). Also, the models are not generated by training a generic base network using a domain data set   (including operation information of all the wind turbines) then further training the generic base network with a specific target data set (including operation information of the particular wind turbine) to customize the base network..
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 17:  “processing the operation information with a device-specific matching network in a device modelling engine to determine or predict one or more operation conditions of the device; wherein each of the plurality of device-specific matching networks is generated by training of a base matching network with a domain data set including operation information of the plurality of devices to generate a pre-trained base matching network, and training of the pre-trained base matching network with a target data set including operation information of the respective device”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864